EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-3 and 9-17 are cancelled.



Election/Restrictions
Applicant’s election of Group II, claims 4-8, in the reply filed on 18 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 1-3 and 9-17 directed to inventions Group I and II, non-elected without traverse.  Accordingly, claims 1-3 and 9-17 have been cancelled.




Allowable Subject Matter
Claims 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reasons for allowance is the combination of all of the recited elements in an assembly recited in instant independent claim 4, in particular a sealing plug having all the structural and dimensional requirements recited, in combination with a test passageway in a housing wall of an electrical housing having an opening to receive an electrical cable/connector, the passageway having a stop element disposed at an inner end, which cooperates with the sealing plug.  The closest prior art reference is U.S. 5,596,139 to Onodera et al., which discloses many of the claimed elements, however, not the recited dimensional aspects of the sealing plug and cooperating passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861